Cole, J.
The defendant makes no appearance, although he is the appellant. But it is provided by Bevision, § 4925, “ If the appeal was taken by the defendant from a .judgment against him, the Supreme Court must examine the record, and without regard to technical errors and defects, which do not affect the substantial rights of the parties render such judgment on the record as the law demands.”
In compliance with both the letter and spirit of this section, the judgment of the District Court is
Affirmed.